Citation Nr: 0008546	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs






INTRODUCTION

The veteran had active service from October 1945 to October 
1967.  The appellant is the veteran's surviving spouse.


FINDINGS OF FACT

1. The veteran died on March [redacted], 1998.  The death 
certificate identified the immediate cause of death as uremia 
which was due to "stopping peritoneal dialysis" and prostate 
cancer. 

2. The veteran had no adjudicated service-connected 
disabilities prior to his death.  

3. No service-connected disability has been shown to be the 
immediate cause or a contributing factor in the veteran's 
death.

4. The veteran did not serve in the Republic of Vietnam.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. §  
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may be granted 
for prostate cancer if it is manifested within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137. 
 When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107.

The issue of whether the veteran's death was contributed to 
or caused by a disability related to his period of military 
service involves a medical diagnosis or opinion as to medical 
causation; thus competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reflect that the appellant has a medical degree or 
qualified medical experience.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, she is not competent to 
provide evidence or opinion that any observable symptoms or 
earlier diagnoses were the cause of the veteran's death.  See 
Savage v. Gober, 10 Vet. App. 489, 497 (1997).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Vietnam era service is from February 28, 1961 to May 7, 1975, 
for veterans, who served in the Republic of Vietnam during 
that time.  A veteran who served in Vietnam between January 
9, 1962 and May 7, 1975, and has a disease listed under 
§3.309(e) is presumed to have exposure to a herbicide agent 
during service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(6)(iii) (1999).  

The following diseases shall be service-connected, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); prostate cancer; and certain soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (1999).  

The veteran's prostate cancer emerged more than two decades 
after his retirement from military service.  There is no 
opinion in this record from a competent medical authority 
which attributes prostate cancer to service or any incident 
thereof.  Accordingly, no basis exists to warrant a finding 
that prostate cancer was present during service or became 
manifest within one year after the veteran's retirement.  
38 U.S.C.A. § 1101, 1110, 1112, 1131.

The basic contention in this appeal, however, is that the 
veteran was exposed to herbicides, including Agent Orange, 
when he was on active duty and that this exposure 
subsequently led to the development of prostate cancer.  The 
service records do not reveal that the veteran ever served in 
Vietnam.  In fact, the service department has reported that 
the veteran was not aboard the aircraft carrier Midway when 
that vessel was in the waters near Vietnam.  Only veterans 
who actually were present in Vietnam have the benefit of the 
presumption of herbicide exposure.  38 C.F.R. §§ 3.307 
(a)(6)(iii), 3.313 (1999).  Therefore, because he did not 
serve in Vietnam, the veteran's prostate cancer may not be 
presumed to have been the result of herbicide exposure.  

It is also contended that the veteran was exposed to 
herbicides elsewhere as part of his military duties.  This 
contention is not supported by the service data, and the 
appellant has provided no other evidence of such exposure 
beyond her own statements.  Moreover, even on the assumption 
that the veteran worked with herbicides on active duty, her 
statements of a causal connection between any herbicide 
exposure and prostate cancer do not constitute competent 
evidence because she is not a physician or similar medical 
expert.

    
ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



- 2 -







